Case 18-33926-hdh7 Doc #36 Filed 03/04/20 Entered 03/04/20 16:18:28 Page1of3

 
  
 
   

UNITED STATES BANKRUPTCY COURT
NORTHERN DISRTRICT OF TEXAS

DALLAS DIVISION

In re:
' Mansfield Boat and|RV Storage, LLC * Case No. 18-33926-hdh7

Debtor.

MOTION FOR CONTINUANCE

The Defendant respéctfully requests a continuance for the hearing March 05,
2020, for the following reasons.

| never received anyfmotice of this hearing until Mr Snyder sent a witness and
exhibit list to me at # PM March 02,2020.

lam being treated far pneumonia by Dr. Arnold Morris lil. | This is very
communicable and fihave been instructed not to travel or be around others until
my fever has abated|This is not the time to appear at a public place with a hacking
cough | will send thaidoctors letter again with this motion

| already have a preyously set court date in the Superior court in Washington
State to gain the coufts blessing on the transfer of the title to the commercial
property to Janice ag specified in Dr Alexandre’s will If have to be there Tuesday
for that. The title cofppany has requested that and it is not unreasonable

| would request a comtinuance until after the 15" of March depending upon the
courts schedule.

 
Case 18-33926-hdh7 Doc #36 Filed 03/04/20 Entered 03/04/20 16:18:28 Page 2 of 3

There is absolutely go emergency or situation here that merits a 3 day emergency
filing. None of the parties even sent notices of the hearing as reqired by law.

 

 

 

 
Case 18-33926-hdh7 Doc £36 Filed 03/04/20 Entered 03/04/20 16:18:28 Page 3of3
Arnold J. Morris Ill DO
Texas Health Care P.L.L.C.
4700 Little Road
Arlington, TX 76017-1058
Phone: (817)496-0766 Fax: (817)561-5952

03/04/2020
To Whom It May Concern:
LARRY REYNOLDS is currently under my medical care

Please excuse from court of the 6th due to illness

If you require additional infofmation please contact our office.

Sincerely,
Dr. Amold Morris {II, DO.

REYNOLDS, LARRY 000009672691 05/07/1959 03/04/2020 09:30 AM Page: 1/1

 
